DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1-10have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to have the first position above the placing surface such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2017/0236743 to Severson et al in view of United States Patent No. 5823736 to Matsumura is presented below.

	
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, 4, 6, 7, 10, 11, 12, 14, 15  and 16 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2017/0236743 to Severson et al in view of United States Patent No. 5823736 to Matsumura.
In regards to Claim 1, Severson teaches a plasma processing apparatus Fig. 1-5 comprising: a placing table 122 positioned in a processing container 100 having a placing surface (top of 136) on which a workpiece 126 is placed to be subjected to a plasma processing [0034]; an elevator 408 Fig. 4B configured to raise and lower the workpiece (428 in Fig. 4B and generically 126 in Fig. 1) with respect to the placing surface of the placing table (as shown in Fig. 1, 4B); a controller 404/500 configured to control the elevator to raise and lower the motor/actuator 408 for selectively raise or lower the lift pins/rings with a memory 516 that has a stored data/memory comprising an algorithm, program, or model (i.e., a calculator) to adjust the height of the lift pins ring to a processing height 616 Fig. 6 and perform a processing stem on a substrate 620 and then transfer the substrate by adjusting the height of the lift ring to a transfer height 628 [0045-0054], such that these steps 
a) raise the workpiece to a first position by raising the elevator so that the workpiece is on the placing surface of the placing table by a distance (204 being above the top surface of 208) and wherein the controller controls the elevator to raise the workpiece to the first position and hold the workpiece at the first position after the plasma processing of the workpiece and prior to the workpiece being transferred out of the processing container (as per steps 616-620); and (b) after the workpiece is held at the first position, to further raise the elevator to raise the workpiece to a second position 622 than the first position for transfer of the workpiece from the processing container, Claim 1 [0017-0069].  

Matsumura teaches a placing table 11 Fig. 4 with a placing surface 12 where the substrate W is lifted by lift pins 32, 41 which positions the substrate at three levels P1, P2, and P3, P1 being a processing levels that contacts the placing surface, an intermediate position P2 which is lower than the position for transfer at P3, (Col. 1 line 9-Col. 6 line 19). Matsumura teaches that the positions allows for easy removal of the substrate (Col. 5 line 62-Col. 6 line19).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have the modified the apparatus of Severson by applying the teachings of Matsumura thus resulting in the modified lifting pins with three different positions- P1, P2, and P3, such that the controller Severson would be configured to lift the substrate into three different positions, including one above the placing surface and a transfer surface. 
Severson in view of Matsumura does not expressly teach that the height prevents an intrusion of a reaction product.
However, as the height at which the workpiece is processed at 616 is expressly taught as a processing height, this height would be implicitly a position would prevent unwanted products and thus implicitly an intrusion of a reaction product for processing. Moreover, as the limitation is that the height “prevents an intrusion of a reaction product” is a functional limitation implicit to the height of desired processing, the limitation is considered a functional limitation outside of the controller. 
It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  
 Furthermore, the expression of Severson of a processing height is an implicit suggestion that at this height, there is are no unwanted reaction products at this height, i.e., this is a desired processing height such that the intrusion reaction of products can be prevented.
Severson in view of Matsumura do not expressly teach that the positioning of P2 is for processing.
However, it is noted that this limitation is broad- that any processing can be interpreted at this positioning. For instance, the mechanism of lifting before transfer is implicitly a form of processing, such that the teachings of Severson in view of Matsumura implicitly teach this functionality configuration.
Thus, the combined teachings of Severson in view of Matsumura fulfill the limitations of the claim.
In regards to Claim 3, Severson teaches the controller 500 comprising memory 516 configured to store intrusion range/height information indicating a relationship between the distance between the placing surface of the placing table and the workpiece and a length of an intrusion range of the reaction product into the placing surface of the placing table measured on a basis of an end of the workpiece for each processing condition of the plasma processing (as the memory includes a program, 
In regards to Claim 4, Severson does not expressly teach the predetermined allowable length is calculated by the calculator based on at least a difference between an outer diameter of the placing surface of the placing table and an outer diameter of the workpiece.  
However, this is a value dependent on the size of the workpiece, which makes this limitation a functional limitation, as the workpiece is an article to be worked upon.
However, it has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of Sevenson is not considered a positive limitation and the apparatus of Sevenson would be capable of processing a substrate to fulfill the claimed values or adapted to create the predetermined allowable length, based on user selection of the type of substrate, there being no structural limitations in the claims to prevent this otherwise.
In regards to Claim 6, Severson teaches the controller 500 further comprises a memory 516 configured to store intrusion range information indicating a relationship between the distance between the placing surface of the placing table and the workpiece and a length of an intrusion range of the reaction product into the placing surface of the placing table measured on a basis of an end of the workpiece for each processing condition of the plasma processing [0047-0050]; and a calculator configured to calculate (motor control module 512, in combination with the program and algorithms stored in  516 [0048-50]), with reference to the intrusion range information, the distance between the placing surface of the placing table and the 22/ 24workpiece at which the length of the intrusion range of the reaction product corresponding to the processing condition of the executed plasma processing is equal to or less than a predetermined allowable length, wherein the elevator controller 404/500 controls the elevator, during a period until a transfer of the workpiece begins after a completion of the plasma processing on 
In regards to Claim 7, Severson does not expressly teach the predetermined allowable length is determined based on at least a difference between an outer diameter of the placing surface of the placing table and an outer diameter of the workpiece.  
However, this is a value dependent on the size of the workpiece, which makes this limitation a functional limitation, as the workpiece is an article to be worked upon.
However, it has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of Sevenson is not considered a positive limitation and the apparatus of Sevenson would be capable of processing a substrate to fulfill the claimed values or adapted to create the predetermined allowable length, based on user selection of the type of substrate, there being no structural limitations in the claims to prevent this otherwise.
In regards to Claim 10, Sevenson teaches the controller 500 may determine that processing is complete and the robot is in position to retrieve the substrate [0051]; 
In regards to Claim 11, Sevenson teaches a workpiece processing apparatus Fig. 1-5 comprising: a processing container 100 having a placing table 122 therein with a placing surface (top surface 136) on which a workpiece 126 is placed during a processing; an elevator 408 Fig. 4B for raising and lowering the workpiece with respect to the placing surface for at least three positions (fully lowered in Fig. 2A, processing in 2B, and transfer in 2C) including a processing position in which the workpiece is positioned on the placing surface during the processing (Fig. 2A), a first position in which the workpiece is spaced from the placing surface (Fig. 2B), and a second position higher than the first position and spaced further from the placing surface than the first position (transfer position, Claim 1); and6Application No.: 16/369,707 Reply to Office Action dated April 19, 2021a controller 500 Fig. 5 configured to: (a) control the apparatus to perform the processing with the workpiece in processing position on the placing surface (Fig. 2A); (b) after the processing, to control the elevator to raise the workpiece to the first position (Fig. 2B) and hold the workpiece in the first position; (c) after holding the workpiece in the first position, to control the elevator to raise the workpiece from the first position to the second position and transfer the workpiece from the second position (Fig. 2C)  to outside of the processing container Claim 1 [0017-0069].  
Severson does not expressly teach that the first position is spaced from the placing surface.
1, P2, and P3, P1 being a processing levels that contacts the placing surface, an intermediate position P2 which is lower than the position for transfer at P3, (Col. 1 line 9-Col. 6 line 19). Matsumura teaches that the positions allows for easy removal of the substrate (Col. 5 line 62-Col. 6 line19).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have the modified the apparatus of Severson by applying the teachings of Matsumura thus resulting in the modified lifting pins with three different positions- P1, P2, and P3, such that the controller Severson would be configured to lift the substrate into three different positions, including one above the placing surface and a transfer surface. 
Severson in view of Matsumura do not expressly teach that the positioning of P2 is for processing.
However, it is noted that this limitation is broad- that any processing can be interpreted at this positioning. For instance, the mechanism of lifting before transfer is implicitly a form of processing, such that the teachings of Severson in view of Matsumura implicitly teach this functionality configuration.
Thus, the combined teachings of Severson in view of Matsumura fulfill the limitations of the claim.
In regards to Claims 12 and 14, Sevenson teaches the controller is configured to control the elevator to move the workpiece from the first position to the second position in response to a determination that a transfer device is ready to transfer the workpiece 
In regards to Claim 15, Severson does not expressly teach that the height prevents an intrusion of a reaction product.
However, as the height at which the workpiece is processed at 616 is expressly taught as a processing height, this height would be implicitly a position would prevent unwanted products and thus implicitly an intrusion of a reaction product for processing. Moreover, as the limitation is that the height “prevents an intrusion of a reaction product” is a functional limitation implicit to the height of desired processing, the limitation is considered a functional limitation outside of the controller. 
It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  
 Furthermore, the expression of Severson of a processing height is an implicit suggestion that at this height, there is are no unwanted reaction products at this height, i.e., this is a desired processing height such that the intrusion reaction of products can be prevented.
In regards to Claim 16, Severson teaches the controller 500 further comprises a memory 516 configured to store intrusion range information indicating a relationship .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2017/0236743 to Severson et al in view of United States Patent No. 5823736 to Matsumura, as applied to Claim 1 above, and in further view of Japanese Patent Laid Open Publication No. 2016/207840 (hereinafter recited as ‘840) as cited in the instant application’s Background.
The teachings of Severson in view of Matsumura are relied upon as set forth in the above 103 rejection.
In regards to Claim 2, Severson does not expressly teach the plasma processing on the workpiece is executed in a state where the placing table is cooled to a temperature of 00C or lower.  
’840 teaches that the plasma processing can be performed in a state where the placing table is cooled to a temperature of 0°C or lower.
As it is known to provide processing where it is performed in a state where the placing table is cooled to a temperature of 0°C or lower, as taught by ‘840, it would be .

Claim 5 and 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2017/0236743 to Severson et al in view of United States Patent No. 5823736 to Matsumura, as applied to Claims 1 and 11 respectively above, and in further view of United States Patent Application No. 2017/0278730 to Tandou.
The teachings of Severson in view of Matsumura are relied upon as set forth in the above 103 rejection.
In regards to Claims 5 and 8 and 13, Severson in view of Matsumura does not expressly teach the controller controls the apparatus holds the workpiece at the first position while supplying an inert gas to a gap formed between the placing surface of the placing table and the workpiece.  
Tandou teaches a workpiece W Fig. 2A that is held above a placing table 202 through a gap h1 wherein helium gas is supplied which allows for a sufficient heat transfer effect [0068-0075].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Severson in view of Matsumura by adding helium gas supplied to the gap between the workpiece and placing table. One would be 
The resulting apparatus fulfills the limitations of the claim. 

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2012/0244645 to Rathsack with a processing position above the surface 60.
It is expressly noted that the teachings of P1, P2 and P3 in Matsumura are three different positional heights that in combination with Sevenson would result in a persuasive 103 rejection for a gap distance during processing (which is an intermediate position in the case of Matsumura).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KARLA A MOORE/Primary Examiner, Art Unit 1716